75 U.S. 595 (____)
8 Wall. 595
DREHMAN
v.
STIFLE.
Supreme Court of United States.

*597 Mr. J. Hughes, for the plaintiff in error (a brief of Mr. J.C. Moody being filed).
Mr. Hoar, Attorney-General, and Mr. M. Blair, contra.
*599 Mr. Justice SWAYNE delivered the opinion of the court.
This case is brought here by a writ of error issued under the 25th section of the Judiciary Act of 1789, to the Supreme Court of the State of Missouri.
Drehman held the lot to which the controversy between *600 the parties relates by a lease terminating in 1874, and built upon the premises a dwelling-house, store, and other improvements. The lessor sold and conveyed the reversion to Stifle. The house was rendered untenantable by fire. Stifle, as colonel of the "home guards," pursuant to an order from his military superior, took possession of the lot, removed all the buildings, and has since held and used the property for his own private purposes. Thereafter, on the 22d of December, 1863, Drehman commenced an action of forcible entry and detainer against Stifle, before a justice of the peace, to recover possession of the premises. The justice rendered a judgment in his favor for restitution, for a large amount of damages, for a specified sum for rent per month, to be paid from the time of the recovery until restitution should be made, and for costs. Stifle removed the case by appeal to the St. Louis Land Court, where a verdict and judgment were rendered in his favor. Drehman appealed to the Circuit Court of St. Louis County.
Upon the trial at that court Stifle relied for his defence upon the 4th section of the constitution of Missouri, adopted in 1865, which is as follows:
"Section 4. No person shall be prosecuted in any civil action for or on account of any act by him done, performed or executed, after the first of January, one thousand eight hundred and sixty-one, by virtue of military authority vested in him by the government of the United States, or that of this State, to do such acts, or in pursuance to orders received by him from any person vested with such authority; and if any action or proceeding shall have heretofore been, or shall hereafter be, instituted against any person for the doing of any such act, the defendant may plead this section in bar thereof."
The court instructed the jury, substantially, that if the facts established by the evidence to their satisfaction, brought the case within this provision, the defence was valid and the defendant was entitled to their verdict. Drehman excepted. The jury found for Stifle, and the court gave judgment accordingly. Drehman thereupon appealed to the Supreme *601 Court of the State, which affirmed the judgment, and he has brought the case to this court for review.
Two grounds of jurisdiction here and of error below are relied upon:
I. It is alleged that this section of the constitution of Missouri "is a bill of pains and penalties within the meaning of the Constitution of the United States, and therefore invalid."
The Constitution of the United States declares that "no State shall pass any bill of attainder, ex post facto law, or law impairing the obligation of contracts." When the Constitution was adopted, bills of attainder and bills of pains and penalties were well known in the English law. Each of those terms had a clear and well-defined meaning. Bills of attainder were acts of Parliament whereby sentence of death was pronounced against the accused. Courts of justice were employed only to register the edict and carry the sentence into execution. Bills of pains and penalties were acts denouncing milder punishments. The term "bill of attainder" in the National Constitution is generical, and embraces bills of both classes.[*] It is too clear to require discussion that the provision in question of the constitution of Missouri belongs to neither of the categories mentioned. If not the opposite of penal, there is certainly nothing punitive in its character. It simply exempts from suits in a certain class of cases those who might otherwise be harassed by litigation and made liable in damages. It is rather in the nature of the indemnity acts, also well known in the English law.[]
II. It is insisted that this section "is a law impairing the obligation of contracts, in violation of the Constitution of the United States."
This proposition is founded upon a provision in the lease that the lessor should keep the lessee "in lawful possession *602 of the said leased premises during this lease," &c. It is said that this covenant became obligatory upon Stifle by virtue of his being the assignee of the reversion of the estate; that the law of landlord and tenant of Missouri, in force when the lease was executed, became a part of the contract; that one of the remedies to which Drehman was entitled by this law to enforce the covenant in question was the proceeding by forcible entry and detainer; that this section of the constitution of Missouri, as construed by the Supreme Court of the State, has deprived him of that remedy, and thus impairs the obligation of his contract. This view of the subject is supported by the counsel for the plaintiff in error with ingenuity, research, and ability; but they have failed to convince us of the soundness of the proposition.
The 26th section of the statute of Missouri upon the subject of forcible entry and detainer declares as follows: "The merits of the title shall in no wise be inquired into on any complaint which shall be exhibited by virtue of the provisions of this act." This proceeding has no relation to the rights of property of the parties. It turns entirely on the facts of lawful possession by the plaintiff and unlawful entry by the defendant. The defendant may have a valid title, the plaintiff possession without any title; and yet the defendant, having entered without the plaintiff's consent, may be dispossessed, and the plaintiff be restored to possession. If a party desires to assert his title and enforce his rights, he must resort to the remedies provided for that purpose. This form of procedure is not one of them.[*] It cannot, therefore, be maintained that this remedy entered into the contract between the lessor and lessee. The legislature might have abolished it, by repealing the statute, without impairing any right within the meaning of the contract provision of the Federal Constitution, acquired while the statute was in force. In this respect it stands on the same footing with any other action ex delicto.
Whether the instructions excepted to were right or wrong *603 is an inquiry which lies beyond the sphere of our powers and duties. If an action of covenant or ejectment had been brought, and it had been held that the constitution of Missouri affected the right of recovery, the question would perhaps have presented a different aspect. But no such case is before us, and we have not had occasion to consider the subject. The right of a State legislature to pass retroactive laws, where there is no inhibition in the constitution of the State, provided they do not impair the obligation of a contract, and are not ex post facto in their character, is too well settled to admit of doubt.[*] We find no error in the record of which we can take cognizance.
JUDGMENT AFFIRMED.
NOTES
[*]  2 Woodeson's Lectures, 622-624; Gaines et al. v. Buford, 5 Dana, 509; Story on the Constitution, § 1344; Ex parte Garland, 4 Wallace, 324.
[]  Rowland on the English Constitution, 563; 2 May, 267, 324.
[*]  Gibson v. Ting, 29 Missouri, 134; Butler v. Cardwell, 33 Id. 86.
[*]  Williamson v. Leland, 2 Peters, 627; Watson v. Mercer, 8 Id. 88; Kearney v. Taylor, 15 Howard, 494; Sattelee v. Mathewson, 2 Peters, 380; Society v. Pawlet, 4 Id. 480; Railroad v. Nesbit, 10 Howard, 401; Albee v. May, 2 Paine, 74; Andrews v. Russell, 7 Blackford, 475.